Citation Nr: 1316167	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the reduction of the disability rating for the Veteran's service connected coronary artery disease, status-post myocardial infarction, from 60 percent to 30 percent, effective from November 1, 2008, was proper.

2.   Entitlement to a rating greater than 30 percent for coronary artery disease, effective from November 1, 2008.  


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In March 2012, the Board issued a decision finding the reduction to 30 percent was proper and a rating greater than 30 percent was not warranted at any time after November 2008.  The Veteran appealed.  In an October 2012 Order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) and remanded the decision to the Board.

The issue of entitlement to a total disability rating for individual unemployability  has been raised by the record.  See December 2012 claim.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although the record documents occupational impairment due to the coronary artery disease, the record does not document cogent evidence of unemployability due to the service-connected coronary artery disease:  the record contains no findings or histories of unemployability due solely to the coronary artery disease.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

There are outstanding relevant private treatment records, specifically those dating after April 2008.  See September 2012 JMR. The records must be requested.  Additionally, an opinion should be obtained from an appropriate medical professional to clarify the nature and severity of the Veteran's coronary artery disease in July and November 2007.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Ensure that all outstanding, relevant VA treatment records are associated with the file, notably those dating from May 4, 2011.  The record suggests the Veteran has received his treatment through the Cincinnati VA Health Care System.   If the records are not available, the Veteran should be so informed.  

2.  Ask the Veteran to identify all non-VA medical care providers who provided evaluation or treatment for his coronary artery disease from April 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  If any record is not available, so inform the Veteran.

3.  Then, obtain an opinion from an appropriate medical professional to clarify the nature and severity of the Veteran's coronary artery disease.  The medical professional must review all relevant evidence, including those associated with private treatment or contained on Virtual VA.  The medical professional must provide an explanation for any opinion expressed.  The medical professional should provide an opinion as to 

(a) whether the Veteran had a myocardial infarction in November 2007.  

(b) whether the record shows a sustained improvement in the Veteran's ability to function under the ordinary conditions of life or work, as related to his coronary artery disease, as of November 1, 2008.  The medical professional is instructed to use the May 2007 VA examiner's estimated METS of 5 as the Veteran's baseline functional ability prior to the April 2008 examination.   

4.  Thereafter, readjudicate the appellant's claims.  If a benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

